Exhibit 5.1 TROUTMAN SANDERS LLP Attorneys at Law 5 Park Plaza, Suite 1400 Irvine, CA92614-2545 949.622.2700 telephone troutmansanders.com June 28, 2012 Pacific Ethanol, Inc. 400 Capital Mall, Suite 2060 Sacramento, California 95814 Re:Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to Pacific Ethanol, Inc., a Delaware corporation (the “Company”), in connection with the proposed offer and sale by the Company of up to28,000,000 units (the “Firm Units”), and, pursuant to the exercise by the Underwriters (as defined below) of their over-allotment purchase right, up to 4,200,000 additional units (the “Over-Allotment Units, and, together with the Firm Units, the “Units”), with each Unit consisting of (i)one share of common stock of the Company, par value $0.001 per share (the “Common Stock”) (such shares of Common Stock constituting a part of the Units, collectively, the “Shares”), (ii)one warrant to purchase one share of Common Stock (such warrant constituting a part of the Units, collectively, the “Series I Warrants”) and (iii) one warrant to purchaseone-half of one share of Common Stock (such warrant constituting a part of the Units, collectively, the “Series II Warrants,” and, together with the Series I Warrants, the “Warrants”) pursuant to an Underwriting Agreement, dated as of June 28, 2012, by and between the Company and Lazard Capital Markets LLC as described in the Company’s Registration Statement on Form S-3 (File No. 333-180731) filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”) (as amended and supplemented through and including the date hereof, including by the preliminary prospectus (the “Prospectus”) dated June 27, 2012 and the free writing prospectus dated June 28, 2012, the “Registration Statement”).The shares of Common Stock to be issued by the Company upon exercise of the Warrants are hereinafter referred to collectively as the “Warrant Shares”.The Shares, the Warrants and the Warrant Shares are hereinafter referred to collectively as the “Securities”. This opinion letter is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement, other than as expressly stated herein with respect to the issuance of the Securities. ATLANTACHICAGOHONG KONGNEW YORKNEWARKNORFOLKORANGE COUNTYPORTLAND RALEIGHRICHMONDSAN DIEGOSHANGHAITYSONS CORNERVIRGINIA BEACHWASHINGTON, DC June 28, 2012 Page 2 As such counsel and for purposes of our opinions set forth herein, we have examined and relied upon the original or copies, certified or otherwise identified to our satisfaction, of such documents, resolutions, certificates and instruments of the Company, and have reviewed certificates of public officials, statutes, records and such other instruments and documents and have made such investigations of law as we have considered necessary or appropriate as a basis for the opinions set forth in this opinion letter.In such examination, we have assumed (i) the genuineness of all signatures on all agreements, instruments and other documents submitted to us; (ii) the legal capacity and authority of all persons or entities executing all agreements, instruments and other documents submitted to us; (iii) the authenticity and completeness of all agreements, instruments, corporate records, certificates and other documents submitted to us as originals; (iv) that all agreements, instruments, corporate records, certificates and other documents submitted to us as certified, electronic, facsimile, conformed, photostatic or other copies conform to authentic originals thereof, and that such originals are authentic and complete; (v) the due authorization, execution and delivery of all agreements, instruments and other documents by all parties thereto; (vi) that no documents submitted to us have been amended or terminated orally or in writing except as has been disclosed to us; (vii) that the statements contained in the certificates and comparable documents of public officials, officers and representatives of the Company and other persons on which we have relied for the purposes of this opinion letter are true and correct; and (viii) that each of the officers and directors of the Company has properly exercised his or her fiduciary duties. As to all questions of fact material to this opinion letter and as to the materiality of any fact or other matter referred to herein, we have relied (without independent investigation) upon certificates or comparable documents of officers and representatives of the Company.In addition, with your consent, we have assumed that choice of law provisions are legally enforceable. Subject to the foregoing and the other matters set forth herein, it is our opinion that, as of the date hereof: 1. The Shares have been duly authorized by the Company and, when and to the extent issued and sold in accordance with the terms of, and in the manner contemplated by, the Underwriting Agreement, including payment in full to the Company of all consideration required therefor, and as described in the Registration Statement, the Shares will be validly issued, fully paid and non-assessable. 2. The Warrants have been duly authorized by the Company and, when and to the extent issued and sold in accordance with the terms of, and in the manner contemplated by, the Underwriting Agreement, including payment in full to the Company of all consideration required therefor, and as described in the Registration Statement,the Warrants will be legally valid and binding obligations of the Company, enforceable against the Company in accordance with their terms. 3. The Warrant Shares have been duly authorized by the Company and, when and to the extent issued in accordance with the terms of, and in the manner contemplated by, the Underwriting Agreement and the Warrants, including the due and proper exercise of the Warrants and payment in full to the Company of the exercise price for the Warrant Shares as required thereunder, and as described in the Registration Statement, the Warrant Shares will be validly issued, fully paid and non-assessable. 2 June 28, 2012 Page 3 Our opinions are subject to (i) the effect of any bankruptcy, insolvency, reorganization, moratorium or similar laws and principles affecting creditors’ rights generally (including, without limitation, fraudulent transfer or fraudulent conveyance laws); and (ii) the effect of general principles of equity (including, without limitation, concepts of materiality, reasonableness, good faith and fair dealing) and the availability of equitable remedies (including, without limitation, specific performance and equitable relief), regardless of whether considered in a proceeding in equity or at law. We express no opinion with regard to the applicability or effect of the law of any jurisdiction other than the General Corporation Law of the State of Delaware and, with respect to our opinions relating to the enforceability of the Warrants, the laws of the State of New York, in each case as in effect on the date hereof. This opinion letter is prepared for your use in connection with the Registration Statement and may be relied upon by you and by persons entitled to rely upon it pursuant to the applicable provisions of the Securities Act solely for such purpose.We hereby consent to the filing of this opinion as an exhibit to the Company’s Current Report on Form 8-K dated June 28, 2012, the incorporation of this opinion by reference in the Registration Statement and to the use of our name under the caption “Legal Matters” in the Prospectus and Registration Statement. In giving this consent, we do not hereby admit that we come within the category of persons whose consent is required under Section7 of the Securities Act, or the rules or regulations of the Commission promulgated thereunder. Very truly yours, /s/ Troutman Sanders LLP 3
